Brown, C. J.
Placing ourselves in the position of jurors trying this case, and applying the known rules of law to the evidence given in on the trial, we are not satisfied that the guilt of the defendants has been legally established. The rule of law, as we understand it, is, that the facts established by the evidence must not only be consistent with the hypothesis of the defendant’s guilt, but must exclude every other reasonable hypothesis. In a case involving life, or penitentiary imprisonment for life, this rule should not be relaxed.
Apply the legal rule to the ease of Paul Key, and we are at a loss to see how this verdict could stand for a moment. It is difficult to reconcile the evidence as to this defendant *296with the hypothesis of guilt, while there may be many other reasonable hypotheses not excluded by it.
The proof against Martin is consistent with the hypothesis of his guilt, but not inconsistent with other reasonable hypotheses. He was seen more than once that night at the house where the burglary was committed by seme one, and was in the back lot of the store, if the witness is not mistaken. This raises a strong presumption of guilt,' when taken in connection with the fact that he ran when pursued by the policeman. But to rebut this presumption, we have his statement made at the moment, without time for meditation, that he was there waiting, as he said, for a “gal.” It is in proof that the “ Muscogee Home,” a house where young men slept, was near by, and Josephine Harris swears that she was the girl Martin was waiting for, and that she went with him to the “ Muscogee Home,” and went up stairs to see a man. He may have been engaged to carry her and others to that house for the same purpose, and this may have been the reason why he pulled his hat over his face, and did not wish to be seen and recognized by the policeman, and the reason why he ran when pursued. Such a hypothesis is not an unreasonable one, when taken in connection with the further fact that no money was found upon his person when he was arrested. Again, the policeman swears that he put his hand into "the window of the store-room, and felt the money drawer, and that- the pursuit commenced immediately afterwards. He does not pretend that he removed the drawer out of the house, while the owner swears he found it in the yard next morning. From this, it appears that some one besides Martin handled the drawer that night.
It was a very public place in the city of Columbus ; and the proof shows that there were a number of persons about the store-house, and the “Muscogee Home,” and McHenry’s house near by, where there was a family difficulty to settle, which required the aid of a policeman after midnight. ‘
Looking through this evidence, who can say that his mind is satisfied beyond a reasonable doubt, that Martin and Key committed the burglary? May it not have been done by other *297persons about the premises the same night ? We are not satisfied that it was not. The evidence was not sufficient to bring the mind to a ready conclusion of the gilt of the defendants.
We think the following evidence of Mr. Wood, the policeman, was illegal, and should not have gone to the jury: He says he went to the store-window, and put his hand in the window, and found the money-drawer. It oeeurred to witness in a moment that Jim Martin and Paul Key were the guilty parties; started immediately, etc. This statement was calculated to have an undue weight with the jury, when it was a mere conjecture of the witness, growing out of the fact that he had seen them both near the store. If he had happened to have seen two others of the numerous persons who were about the store-house that night, most probably it would have occurred to him that they were the guilty parties. He should have stated the fads, and this conjecture should have been withheld. Upon the whole, we are satisfied that a new trial should have been granted.
Judgment reversed.